DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4-11, 13-23 are pending.  Applicant’s previous election of group I, claims 1-2, 4-5, 11, 13-23 still applies and claims 6-10 remain withdrawn.
Response to Amendment
Applicant’s amendment of 02/24/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 and 23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Claims 2 and 23 recite OTR properties that are enabled for certain examples in the present application but are not commensurately enabled relative to the much broader scope of the present claims.  The claimed properties appear to depend on the type of materials and thicknesses of the various layers currently claimed (e.g., substrate and aluminum layer) and also additional layers that are currently optional in the claims (and even if they were hypothetically required, are not recited with a commensurate scope in terms of type of materials and thicknesses of the various layers).  See page 8 of the remarks of 02/24/22 regarding the factors that affect the claimed properties.  It is noted that in the examples, the additional layers appear to include the EVOH coating layer, which has particular details regarding its composition that are not at all reflected in the claims, as well as polypropylene and polyester films with intervening adhesive, which are either not recited at all or are very broadly (non-commensurately) recited in the claims (see [0050]-[0058] of the present PGPub).  There is no guidance in the specification as to how to achieve the claimed properties without these additional layers, or with additional layers as broad as the optional “resin coating layer” and “thermoplastic resin” as claimed.  
Based on the above, although the claims are commensurately enabled in scope with regard to the claimed substrate and aluminum layer, the claims are not commensurately enabled in scope with regard to the EVOH coating layer, polypropylene film, polyester film, and intervening adhesive layers used in the present examples to achieve the claimed properties.  That is, it would require an undue amount of experimentation for one having ordinary skill in the art to experiment with all the possible optional/non-claimed layers within the full claimed scope (besides the substrate and aluminum layer) to arrive at the claimed properties.  It is noted that these optional/non-claimed layers do not need to be recited with the same specificity as they are described in the examples, but must be recited with reasonably commensurate scope (such that the amount of experimentation within the claimed scope is reasonable).   
Upon applying the Wands factors to claim 2 and 23, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the material and thickness of the EVOH coating layer, polypropylene film, polyester film, and intervening adhesive layers relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the property as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various types and thickness of each of the above layers without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for certain examples,  with the broader layers as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2 and 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 23 recite OTR properties before and after lamination that are vague because it is unclear what methodology is used to measure the OTR properties (in terms of humidity and temperature) and what lamination is used to measure the property (i.e., in terms of what is being laminated and under what conditions the lamination is taking place).  “OTR” should also be written out in the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 4-5, 11, 14-18, 22, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa (WO 2008-044549, see translation) in view of Topolski et al. (U.S. 6,004,660) in view of Rivett et al. (U.S. 2011/0229701) in view of Yamamoto et al. (JP 08-296689, see translation) in view of Kawai (U.S. 2002/0143098).
Regarding claims 1, 4-5, 11, 14-18, 22, Hosokawa teaches a film comprising a layer of ethylene vinyl alcohol with an ethylene content of 10-60 mol% (overlapping claim 1) and a saponification degree of 90% or more (overlapping claim 18) with the EVOH layer having a 
The above EVOH and metal layers correspond to the A layer in the A/B/C multilayer of Hosokawa, with the B and C layers each being non-EVOH thermoplastic resin layers ([0061], [0065], [0073], [0085]-[0087]).   Hosokawa teaches “at least three” layers in the A/B/C layer stack but does not explicitly disclose that the EVOH layer may be included more than once.  However, Topolski is also directed to multilayer barrier laminates of EVOH and metal layers and teaches that multiple EVOH barrier layers may be included in the overall laminate to increase the overall barrier properties (i.e., with each barrier layer providing additional barrier properties) (see abstract, FIG. 3, col. 4, lines 45-65, col. 5, lines 20-40).  Thus, it would have been obvious to have included multiple EVOH barrier layers in the overall multilayer of Hosokawa, as taught by Topolski, in order to increase the overall barrier property.  With multiple EVOH layers and the additional thermoplastic non-EVOH layers in modified Hosokawa, the overall laminate satisfies the limitations of claims 4-5, 11.  
In addition and as an alternative to the teachings to Topolski, Rivett also discloses the multiple EVOH barrier layers may be included in the overall barrier film in order to increase the overall barrier properties of the film (i.e., with each barrier layer providing additional barrier properties) (see abstract, [0126], [0139], [0147]).  Thus, it would have been additionally and alternatively obvious to have included multiple EVOH barrier layers in the overall multilayer of Hosokawa, as taught by Rivett, in order to increase the overall barrier property.  With multiple 
Modified Hosokawa suggest inorganic fillers and slip additives generally ([0046]).  Modified Hosokawa does not disclose inorganic oxides as claimed.  However, Kawai is also directed to barrier films of polyvinyl alcohol and teaches that silica may be included (e.g., only silica) with a particle size overlapping claim 22 and may be included at up to 10 parts by weight per 100 parts of EVOH (overlapping claim 1) to prevent blocking (improve slip) of the EVOH (see abstract, [0014] [0045]-[0047]).  Thus, it would have been obvious to have included silica in the EVOH layers of modified Hosokawa in order to prevent sticking/blocking properties as taught by Kawai (e.g., to improve handleability during the manufacturing process of the vapor deposited article).
Modified Hosokawa does not disclose the grain size of the vapor deposited aluminum layer.  However, Yamamoto is also directed to barrier layers formed by vapor depositing metals like aluminum on plastic layers and teaches that the barrier properties are improved if the vapor deposited layer has a grain size (particle size) and thickness overlapping the claimed ranges (see abstract, [0001], claims 1-5).  Thus, it would have been obvious to have used such a vapor deposited aluminum layer as taught by Yamamoto as the vapor deposited aluminum layer already generally called for in modified Hosokawa in order to improve the barrier properties of the metal layer.
The grain size is not disclosed as being measured via the claimed surface electron microscope methodology, however, the grain size is described with respect to the grains in the overall metal layer and therefore would result in grains having a size within the claimed range being present on the surface (as claimed) as well as throughout the metal layer.
Regarding the “directly on” limitation with respect to the metal layer and the substrate film, in modified Hosokawa, the metal vapor deposition layer (from Yamamoto) is formed via a first vapor deposited aluminum anchor layer (formed via glow discharge) and a second vapor deposited aluminum layer (not required to be formed via glow discharge).  Thus, these two vapor deposited aluminum layers together form an overall metal layer that is directly deposited onto the polymeric substrate film (i.e., when the two layers have the same material, e.g., when they are both made out of aluminum as taught by Yamamoto in modified Hosokawa, they are effectively one layer of that material, consistent with the “only one metal layer” as claimed).  Yamamoto of modified Hosokawa also describes the grain size (discussed above) in terms of the overall vapor deposited layer in the examples (top of page 8, grain size is determined via an electron microscope image of the cross section of the vapor deposition coating after both sub layers are vapor deposited, such that the grain size calculated in the examples is based on both sub-layers being measured together for grain size).  Thus, grain size range taught by Yamamoto in modified Hosokawa (which overlaps the claimed range) would apply to the overall vapor deposited layer because this is how Yamamoto in modified Hosokawa measures this property in the examples to demonstrate the beneficial properties of the invention (as exemplified in the examples).  Also, the thickness of the overall vapor deposited metal layer still overlaps the claimed range (when totaling the thickness ranges of the two sub layers, see the claims of Yamamoto).

Claim(s) 19-21 and 13, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wuest et al. (U.S. 2009/0110888) in view of Migliorini et al. (U.S. 6,649,279) in view of Yamamoto et al. (JP 08-296689, see translation) in view of Kawai (U.S. 2002/0143098).
Regarding claims 19-21 and 13, Wuest teaches a film comprising a vacuum deposited aluminum layer 12 of overlapping thickness provided directly on a base layer of EVOH 11 having an ethylene content overlapping the claimed range and with a non-EVOH thermoplastic layer 13 (FIG. 1, [0032], [0039], [0044]-[0046]).  
Wuest does not disclose the additional EVOH layer.  However, Migliorini is also directed to packaging films with an aluminum deposited layer and teaches that a polyvinyl alcohol coating may be provided on top of the aluminum layer in order to protect the aluminum layer, preserve barrier properties and improve aesthetics (col. 8, lines 20-55).  Thus, it would have been obvious to have included a PVOH coating on the aluminum layer of Wuest in order to protect the aluminum layer, preserve barrier properties and improve aesthetics.  The above PVOH coating would correspond to the claimed resin coating layer and the above thermoplastic layer would correspond to the claimed thermoplastic layer, as in claims 21 and 13 (the claims do not require direct contact and all the layers in the laminate are considered “on” all the other layers of the laminate).  
Modified Wuest does not disclose the grain size of the vapor deposited aluminum layer.  However, Yamamoto is also directed to barrier layers formed by vapor depositing metals like aluminum on plastic layers and teaches that the barrier properties are improved if the vapor deposited layer has a grain size (particle size) and thickness overlapping the claimed ranges (see abstract, [0001], claims 1-5).  Thus, it would have been obvious to have used such a vapor deposited aluminum layer as taught by Yamamoto as the vapor deposited aluminum layer already generally called for in modified Wuest in order to improve the barrier properties of the metal layer.
The grain size is not disclosed as being measured via the claimed surface electron microscope methodology, however, the grain size is described with respect to the grains in the overall metal layer and therefore would result in grains having a size within the claimed range being present on the surface (as claimed) as well as throughout the metal layer.
Regarding the “directly on” limitation with respect to the metal layer and the substrate film, in modified Wuest, the metal vapor deposition layer (from Yamamoto) is formed via a first vapor deposited aluminum anchor layer (formed via glow discharge) and a second vapor deposited aluminum layer (not required to be formed via glow discharge).  Thus, these two vapor deposited aluminum layers together form an overall metal layer that is directly deposited onto the polymeric substrate film (i.e., when the two layers have the same material, e.g., when they are both made out of aluminum as taught by Yamamoto in modified Wuest, they are effectively one layer of that material).  Yamamoto of modified Wuest also describes the grain size (discussed above) in terms of the overall vapor deposited layer in the examples (top of page 8, grain size is determined via an electron microscope image of the cross section of the vapor deposition coating after both sub layers are vapor deposited, such that the grain size calculated in the examples is based on both sub-layers being measured together for grain size).  Thus, grain size range taught by Yamamoto in modified Wuest (which overlaps the claimed range) would apply to the overall vapor deposited layer because this is how Yamamoto in modified Wuest measures this property in the examples to demonstrate the beneficial properties of the invention (as exemplified in the examples).  Also, the thickness of the overall vapor deposited metal layer still overlaps the claimed range (when totaling the thickness ranges of the two sub layers, see the claims of Yamamoto).
The above metal layer is thus a single layer consisting of aluminum and is the only (sole) metal layer in the laminate of modified Wuest (see Fig. 1 of Wuest), as claimed.  There are no additional layers required in modified Wuest besides the claimed substrate, metal layer, thermoplastic layer and resin coating layer, as in claim 19.
Modified Wuest does not disclose inorganic oxides in the substrate as claimed.  However, Kawai is also directed to barrier films of polyvinyl alcohol and teaches that silica may be included (e.g., only silica, as in claim 20) with a particle size overlapping the size in the present application and may be included at up to 10 parts by weight per 100 parts of EVOH (overlapping claim 19) to prevent blocking (improve slip) of the EVOH (see abstract, [0014] [0045]-[0047]).  Thus, it would have been obvious to have included silica in the EVOH layers of modified Wuest in order to prevent sticking/blocking properties as taught by Kawai (e.g., to improve handleability during the manufacturing process of the vapor deposited article).
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant continues to argues that Yamamoto does not disclose a single metal layer because the anchor layer and vapor deposited layer must be a metal oxide.  This is not true and Yamamoto explicitly discloses that the anchor layer and vapor deposited layer each may be a metal or a metal oxide.  Applicant argues that glow discharge in Yamamoto only produces a metal oxide because oxygen is used in the glow discharge process of the examples.  However, Yamamoto is not limited to the examples and the glow discharge process is not limited to reactive glow discharge and therefore Yamamoto may use an inert gas instead of oxygen in order 
Paragraph 4 of Yamamoto similarly does not indicate only metal oxide may be produced but instead teaches that the layer may be metal or metal oxide (“if” the metal is partially oxidized), consistent with the interpretation discussed above.
Applicant appears to argue that the claimed OTR property is unexpected.  However, the examples appear to indicate that embodiments outside the claimed scope (i.e., Example 14, with a particle size of 143) can achieve such OTR properties, which appear to go against the unexpected results argument.  Furthermore, the claims are still not commensurate in scope in terms of the type and size of inorganic oxide in the substrate and the processing conditions (e.g., surface temperature of the substrate) as was discussed in the previous office action (the inorganic oxide in the substrate was previously asserted by Applicant as affecting barrier properties).  The claims are also not commensurate in scope with regard to the OTR property because, as set forth above in the above scope of enablement rejection, it appears that other layers that are not currently required in the claims affect the OTR property.  See page 8 of the remarks of 02/24/22 regarding the factors that affect the claimed OTR property.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787